—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered October 16, 1994, convicting defendant, after a jury trial, of four counts of perjury in the first degree, and sentencing him to concurrent prison terms of 4 months, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues regarding credibility, including the effect upon credibility of the criminal backgrounds of prosecution witnesses, were properly placed before the jury, and there is no basis to disturb its findings (see, People v Brown, 207 AD2d 707). Concur—Sullivan, J. P., Rosenberger, Ellerin and Williams, JJ.